Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Universal Robots automated screwdriving application Youtube video dated 06/27/2017, hereinafter referred to as “Universal Robots”) in view of Paquin (US 20180361589, hereinafter referred to as “Paquin”), and further in view of Tsuji (JP 2007015052, hereinafter referred to as “Tsuji”), and further in view of Hiroju (JP 2011029490, hereinafter referred to as “Hiroju”), and further in view of Noguchi (JP 2005190018, hereinafter referred to as “Noguchi’).

Regarding claim 1, Universal Robots discloses a screw fastening apparatus (see annotated screen capture A below), comprising: a driver configured to fasten a screw (see annotated screen capture A below, and video at 1:05 min and 1:24 min ~ 1:27 min); … and a transfer unit configured to transfer the driver and the photographing portion in front-rear and left-right directions (see annotated screen capture A below, transfer unit is the universal robots robotic arm system, video at 1:21 min ~ 1:55 min shows range of movement capable of system, including various directions), wherein the screw fastening apparatus is configured to specify, screw fastening coordinates that indicate a position where a screw is fastened, to move the driver, using the transfer unit, to the position indicated by the screw fastening coordinates, and to fasten, with screws, the substrate to a frame (video at 1:21 min ~1:26 min, circular annular plate with screw holes can be the substrate, and the frame can be a robot arm wrist joint housing piece).

However, Universal Robots fails to disclose a photographing portion configured to photograph a substrate based on an image photographed by the photographing portion ….. and the screw fastening apparatus further comprises: a mark detecting portion configured to detect the mark in the photographed image; a mark is imparted, to an inner side of a screw hole in the frame, such that the mark is distinguishable in the photographed image from the substrate and the frame, a barycentric coordinate calculating portion configured to calculate barycentric coordinates of a position of the mark that has been detected by the mark detecting portion; and a screw hole specifying portion configured to specify the screw fastening coordinates, based on the barycentric coordinates that have been calculated by the barycentric coordinate calculating portion.  

However, Paquin teaches a photographing portion configured to photograph a substrate (Figures 1 and 2, camera 50 captures image of object 29 in working area 21); wherein the screw fastening apparatus is configured to specify, based on an image photographed by the photographing portion (Fig. 4A, image acquisition 51, robotic system 15 can have different end effectors, [0031] last 7 lines, camera 50 acquires an image). Meanwhile, Universal Robots modified by Paquin further teaches the screw fastening apparatus (Universal Robots: screen capture A below) further comprises: a mark detecting portion configured to detect the mark in the photographed image (Paquin: [0029] camera can be integrated to a robotic arm system 15 which has an end-effector 30 at arm end 27. Fig. 9 shows the object recognition capability in the form of detection of various object features for recognized object contour (equivalent to a mark) in the captured photo images; Figure 12 shows object recognition system using camera, and [0053]-[0054]);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Universal Robots by Paquin      based on the following rationales: (a) Universal Robots, video at 0:42 min ~ 0:48 min, discusses about vision guidance and laser measurements as two possible alternatives for screw insertion locating technologies, which means that the wrist camera (for vision guidance) of Paquin can be feasibly adopted to Universal Robots; (b) the wrist camera of Paquin (which is a commercial product from Robotiq company) is specifically designed to integrate with the Universal Robots wrist, and thus is easily adaptable to Universal Robots robot arm systems; (c) the footprint of the Paquin wrist camera is slim and compact, see [0043], and thus would be motivated to include to the robot arm system of Universal Robots. 

Meanwhile, Tsuji teaches a mark is imparted, to an inner side of a screw hole in the frame, such that the mark is distinguishable in the photographed image from the substrate and the frame (Figs 1 and 2, marker M can make an alignment mark m directly at a side of a thread socket head screw bolt B for a torque wrench, while tightening the bolt, the fastening body C can be considered as a frame; abstract: head part of B has a hexagonal hole to fasten fastening body C, thus the mark m is also at a side of the hole).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify combined Universal Robots and Paquin by Tsuji based on the rationale taught in Tsuji in english translation copy page 1, last 5 lines, which describes that a marking made by marker-equipped tightening tool can provide information to prevent forgetting to tighten and confirm looseness of fastened member onto a fastening body. Meanwhile, the marker M is configured at a slanted angle, and thus can be inserted below substrate and through side opening of the frame. 

Meanwhile, Hiroju teaches a barycentric coordinate calculating portion configured to calculate barycentric coordinates of a position of the mark that has been detected by the mark detecting portion (English translation copy, bottom of page 10 at last lines 6-7:   “second correction amount calculation unit 109 reads the position of the reference mark 213 stored in the fixed parameter storage unit 104 and calculates the amount of deviation from the obtained barycentric coordinates.”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Universal Robots in view of Paquin and Tsuji, by Hiroju based on the rationale that the barycentric coordinate system for component mounting apparatus as taught by Hiroju helps to improve mounting accuracy for mounting on mounting frame to +/- 0.03 mm as described in English translation page 12, lines 11 of Hiroju.  In other words, amount of deviation and correction necessary in account of positional relationships of various components of the screw fastening system of Universal Robots can be more accurately calculated using the barycentric coordinate system of Hiroju. 

In addition, Universal robots modified by Noguchi teaches  a screw hole specifying portion configured to specify the screw fastening coordinates, based on the barycentric coordinates that have been calculated by the barycentric coordinate calculating portion (Noguchi: Fig. 19D, screw fastener is square shaped, barycentric coordinates (x, y, z) are displayed for the fastened part; Fig. 3, step S4 and S5, “select point” is clicked and the bolt position is set by coordinate system selection; Noguchi teaches of a bolt as an example of fastener, thus it implies that a bolt hole would also be present, and a threaded bolt hole is similar structure to a screw hole). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Universal Robots by Noguchi based on the rationale that the management of fastener information as taught by Noguchi improves upon work efficiency and allow operator to easily select and input info regarding desired fastening means as described in english translation copy in page 7, lines 2-8 of Noguchi.  As a result, the automated screw fastening robot system of Universal Robots can benefit from the efficient screw/fastener information management system of Noguchi. 





Annotated Screen Capture A from Universal Robots

    PNG
    media_image1.png
    779
    1216
    media_image1.png
    Greyscale

Regarding claim 4, Universal robots fails to disclose wherein the photographed image from which the mark detecting portion detects the mark is photographed as the photographing portion is moved by the transferring unit along a specific route.  

However, Paquin teaches wherein the photographed image from which the mark detecting portion detects the mark is photographed as the photographing portion is moved by the transferring unit along a specific route ([0031] last 7 lines, different poses include different positions, [0037] lines 1-3, Fig. 5 snapshots (photos) of different poses taken, Figure 1, and [0033]: robot can make small movements, delta, in 6 directions, xyz translation and xyz rotations while snapshots taken at different poses).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Universal Robots by Paquin      based on same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Universal Robots, in view of Paquin, further in view of Tsuji, further in view of Hiroju, and further in view of Noguchi, as applied to claim 1 above, and further in view of Fukuda (JP 2012141224, hereinafter referred to as “Fukuda”). 

Regarding claim 2, Universal robots, Paquin, Tsuji, Hiroju, Noguchi, singularly or in any combination, fail to disclose, teach or suggest further comprising an area calculating portion configured to calculate an area of the mark that has been detected by the mark detecting portion, and a notifying portion configured to notify an error, wherein Page 13 -APPLICATION; Docket No. IPS 193003when the area of the mark calculated by the area calculating portion is greater than or equal to a preset area threshold, the screw hole specifying portion specifies the barycentric coordinates as the screw fastening coordinates, and when the area of the mark calculated by the area calculating portion is less than the preset area threshold, the screw hole specifying portion causes the notifying portion to output the error.  
However, Universal Robots modified by Fukuda teaches further comprising an area calculating portion configured to calculate an area of the mark that has been detected by the mark detecting portion, and a notifying portion configured to notify an error, wherein Page 13 -APPLICATION; Docket No. IPS 193003when the area of the mark calculated by the area calculating portion is greater than or equal to a preset area threshold, the screw hole specifying portion specifies the barycentric coordinates as the screw fastening coordinates, and when the area of the mark calculated by the area calculating portion is less than the preset area threshold, the screw hole specifying portion causes the notifying portion to output the error (Fukuda: Fig. 2, area measuring unit 8 calculates the area of the calculated combined region, area comparison unit 9 compares the calculated area of the synthesized region with a threshold value, and selects a synthesized region having an area equal to or small than the threshold value; Fig. 3, information on error stored as error area/region information 28, Fig. 4, error 45 has information on size and shape of error area; English translation copy at page 4, lines 5-6: barycentric coordinates of each target region can be acquired,   Fig. 8, coordinates acquired as the barycentric position (S1303). Page 9, bottom lines 7:  The statistical processing unit 10 outputs the coordinates (LatSumRev / SiRecSum, LngSumRev / SiRecSum) obtained as a result as the barycentric coordinates (S1319); Universal robots has management software to manage screw fastening coordinate). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Universal robots by Fukuda based on the rationale the advantage of the accurate position estimation program and method using measurement error information as described in the abstract of Fukuda helps to improve upon the overall process of the continuous automated screw fastening system of  Universal robots when different frames, substrates, screw hole configurations, and screws are used repeatedly over time, without issues caused by various misalignments.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Universal Robots, in view of Paquin, further in view of Tsuji, further in view of Hiroju, and further in view of Noguchi, as applied to claim 1 above, and further in view of Akihiko (JP 2000236198, hereinafter referred to as “Akihiko”). 

Regarding claim 3, Universal robots, Paquin, Tsuji, Hiroju, Noguchi, singularly or in any combination, fail to disclose, teach or suggest wherein the screw hole specifying portion repeats a cycle of detecting the mark using the mark detecting portion and calculating the barycentric coordinates using the barycentric coordinate calculating portion, until, after moving an optical axis of the photographing portion using the transfer unit to the position indicated by the barycentric coordinates, the position indicated by the barycentric coordinates of the mark that has been detected by the mark detecting portion is aligned with the optical axis of the photographing portion, and the screw hole specifying portion specifies the barycentric coordinates indicating the position aligned with the optical axis of the photographing portion, as the screw fastening coordinates.  

However, Universal Robots modified by Akihiko teaches wherein the screw hole specifying portion repeats a cycle of detecting the mark using the mark detecting portion and calculating the barycentric coordinates using the barycentric coordinate calculating portion, until, after moving an optical axis of the photographing portion using the transfer unit to the position indicated by the barycentric coordinates, the position indicated by the barycentric coordinates of the mark that has been detected by the mark detecting portion is aligned with the optical axis of the photographing portion, and the screw hole specifying portion specifies the barycentric coordinates indicating the position aligned with the optical axis of the photographing portion, as the screw fastening coordinates. (Akihiko: English translation copy at Page 2, lines 14-17: Next, the optical axis of the board recognition camera is aligned with the calibration mark 11, and the position of the camera device at that time is measured. Subsequently, the optical axis of the chip recognition camera is aligned with the calibration mark 12, and the position of the camera device at that time is measured; Universal robots has management software to manage screw fastening coordinate). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Universal Robots by Akihiko  based on the rationale that due to the high degree of difficulty to make optical axis offset to be zero for a camera system and the position of an object (chip) on a frame /substrate, thus the teachings of Akihiko would be beneficial to add to the screw fastening system of Universal Robots to eliminate misalignment of the screw with respect to the screw hole, substrate surface, and frame surface, respectively, while fastening is performed. 

Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Universal Robots in view of Paquin, further in view of Tsuji, further in view of Hiroju, and further in view of Noguchi, as applied to claim 1 above, and further in view of Jiro (JP 2015046427, hereinafter referred to as “Jiro”). 

Regarding claim 5, Universal Robots, Paquin, Tsuji, Hiroju, Noguchi, singularly or in any combination, fail to disclose, teach or suggest wherein when the screw hole is a through hole, the mark is imparted to a surface of the frame that is positioned on the inner side of the screw hole. 

However, Universal Robots modified by Jiro teaches wherein when the screw hole is a through hole, the mark is imparted to a surface of the frame that is positioned on the inner side of the screw hole (Jiro: Figs 5 and 10, camera 90 is above a mask 50 with an alignment mark 40 formed on surface of frame/wafer 30 position on inner side of a hole 60, 15, which is through hole; Universal robots: screw fastening, video at 1:21 min ~1:26 min, circular annular plate with screw holes). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Universal Robots by Jiro based on the rationale that since the problem solved by Jiro for recognizing more accurately of the alignment mark, so as to achieve higher positional accuracy for aligning a wafer and a mask layer can be useful to adoption by the screwing fastening process of Universal Robots. By using a taper surface 65 for mask 50, Jiro allows the wafer surface 31 and surface 51 to be distinguishable from the taper surface 65, thereby allowing camera to recognize the mark with high accuracy (see English translation copy in page 3, lines 8-19), and thus by adopting the taper surface structure to form the screw hole, likewise modified Universal Robots may achieve improvement positional accuracy.
Regarding claim 6, Universal Robots, Paquin, Tsuji, Hiroju, Noguchi, singularly or in any combination, fail to disclose, teach or suggest wherein when the screw hole is not a through hole, the mark is imparted to a bottom surface that is positioned on the inner side of the screw hole. 

However, Universal Robots modified by Jiro teaches wherein when the screw hole is not a through hole, the mark is imparted to a bottom surface that is positioned on the inner side of the screw hole (Jiro: Figs 7, 8 and 12, camera 90 is above a mask 50 with an alignment mark 40 formed on surface of frame/wafer 30 position on inner side of a hole 60, which is not a through hole; Universal robots: screw fastening, video at 1:21 min ~1:26 min, circular annular plate with screw holes). 

Regarding claim 8, Universal Robots discloses a frame to which a substrate is fastened with one or more screws (screw fastening, video at 1:21 min ~1:26 min, circular annular plate with screw holes can be the substrate, and the frame can be a robot arm wrist joint housing piece, see annotated screen capture A above, and video at 1:05 min and 1:24 min ~ 1:27 min).  

However, Universal Robots fails to disclose the frame comprising: a mark imparted to an inner side of a screw hole, the mark having a color and design that are distinguishable from those of the substrate.

However, Universal Robots modified by Jiro teaches the frame comprising: a mark imparted to an inner side of a screw hole, the mark having a color and design that are distinguishable from those of the substrate (Jiro: Figs 5 and 10, camera 90 is above a mask 50 with an alignment mark 40 formed on surface of frame/wafer 30 position on inner side of a hole 60, 15; English translation copy, page 2, lines 8-9:  “The wafer alignment mark 40 may be a concave portion of the wafer 30 or a pattern drawn with a material different from that of the wafer 30”, due to the difference in material of mark 40 and wafer 30, thus being distinguishable). 


Regarding claims 6 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify          Universal Robots by Jiro based on the same rationale as previously discussed for claim 5 above, thereby omitted herein for brevity.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Fanuc robotic screw driving system with screw Inspection for automated Assembly youtube video dated 01/30/2015.  Asahi JP 2008101962 discloses an alignment mark recognizing method with barycentric coordinates calculated. Hoshino JP2010274381A discloses a screw fastening device with camera and screw hole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632    
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632